Case: 16-30312      Document: 00513952104         Page: 1    Date Filed: 04/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                      No. 16-30312                                  FILED
                                                                                April 13, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk

HERBERT BUTLER,

                                                 Petitioner–Appellant,

versus

DARREL VANNOY, Warden, Louisiana State Penitentiary,

                                                 Respondent–Appellee.




                  Appeals from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:98-CV-184




Before JONES, SMITH, and DENNIS, Circuit Judges.
PER CURIAM: *

       Herbert Butler, Louisiana prisoner # 124959, was convicted of second-




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30312     Document: 00513952104     Page: 2   Date Filed: 04/13/2017


                                  No. 16-30312

degree murder and sentenced to imprisonment for life. He moves for a certifi-
cate of appealability (“COA”) and for leave to proceed in forma pauperis (“IFP”)
to challenge the denial of his motion for permission to file a Federal Rule of
Civil Procedure 60(b)(6) motion. That proposed motion sought to challenge a
state appellate court’s finding that Butler had failed to preserve a particular
issue for review on direct appeal.

      Because the proposed motion does not address any aspect of the denial
of Butler’s 28 U.S.C. § 2254 application, it raises new claims, so it is a succes-
sive Section 2254 application. See Gonzalez v. Crosby, 545 U.S. 524, 532–33
(2005). Because Butler did not have this court’s permission to file a second or
successive application, the district court did not have jurisdiction to consider
it. See In re Sepulvado, 707 F.3d 550, 556 (5th Cir. 2013). Therefore, the
appeal is DISMISSED. See United States v. Key, 205 F.3d 773, 774–75 (5th
Cir. 2000).

      To the extent that Butler is required to obtain a COA, his request is
DENIED, because he has not made “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,
484 (2000). Accordingly, his motion for leave to proceed IFP on appeal also is
DENIED.




                                        2